Citation Nr: 0510253	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  01-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 21, 1994, 
for the assignment of a 40 percent evaluation for service- 
connected degenerative disc disease L4-5 with conversion 
reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from May 1962 to November 
1965.  

This case came to the Board of Veterans' Appeals (Board) from 
a January 2001 rating decision of the Department of Veterans 
Affairs (VA) Montgomery, Alabama Regional Office (RO).  In 
that determination, the RO established a 40 percent 
evaluation effective June 25, 1994, for the service-connected 
degenerative disc disease L4-5 with conversion reaction.  
(The RO acted in response to a Board decision of January 2001 
granting the 40 percent evaluation.)  The appellant disagreed 
with the effective date of the 40 percent evaluation and this 
appeal ensued.  By a July 2001 rating decision, the RO 
corrected the effective date to July 21, 1994, the date of 
receipt of the claim.  The appellant continued his appeal.  

By a November 2002 decision, the Board denied an effective 
date earlier than June 25, 1994.  The appellant sought review 
before the United States Court of Appeals for Veterans Claims 
(Court), which by an Order of July 16, 2003, vacated the 
Board's decision and remanded the case for further 
adjudication.  The Board then remanded the claim to the RO in 
January 2004 for further evidentiary development.  Throughout 
this appellate litigation, the Board, counsel for the 
Secretary and the appellant, and the Court described the 
assigned effective date as June 25, 1994, rather than 
July 21, 1994, as set by the RO.  The Board's November 2002 
decision identified the discrepancy, but adjudicated the 
claim on the basis of the June 25, 1994, effective date 
because that was the issue certified on appeal.  In this 
decision, the issue is recharacterized to reflect the actual 
effective date of record.  

The appellant testified at a hearing before a Decision Review 
Officer at the RO in June 2001, where he raised the issue of 
clear and unmistakable error in a Board decision of March 
1985.  The RO has no jurisdiction over such a claim, which is 
within the original jurisdiction of the Board.  See 38 C.F.R. 
§ 20.1400, et seq. (2004).  Specific requirements pertain to 
filing a motion at the Board for revision of a previously 
final decision on the basis of asserted clear and 
unmistakable error.  Id.  No motion alleging clear and 
unmistakable error has been filed at the Board.  


FINDINGS OF FACT

1.  By rating decision in January 1988, the RO denied 
entitlement to a rating higher than 20 percent for the 
service-connected back condition.  The appellant was notified 
of the decision in March 1988, and he did not appeal it.  

2.  The appellant submitted a claim for an increased rating 
for his back disability dated on July 21, 1994, and received 
at the RO on July 28, 1994.  

3.  A July 21, 1994, VA outpatient record shows treatment for 
the appellant's back disability.  

4.  In January 2001, the RO granted a 40 percent rating for 
service-connected degenerative disc disease L4-5 with 
conversion reaction, effective from June 25, 1994.  

5.  In July 2001, the RO established July 21, 1994, as the 
effective date for the establishment of a 40 percent rating 
for service-connected degenerative disc disease L4-5 with 
conversion reaction.  

6.  No claim for increase was made prior to July 21, 1994.  




CONCLUSIONS OF LAW

1.  The January 1988 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160 (2004).  

2.  An effective date earlier than July 21, 1994, for the 
assignment of a 40 percent rating for the service-connected 
degenerative disc disease L4-5 with conversion reaction is 
not warranted.  38 U.S.C.A. §§ 5107(b); 5110 (West 2002); 
38 C.F.R. §§ 3.105, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Unless otherwise specified, the effective date for a claim 
for an increase "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991); 
see also 38 C.F.R. § 3.400(o)(1) (2004).  

An exception to the general rule is specified in 38 U.S.C.A. 
§ 5110(b)(2) which provides that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 
38 C.F.R. § 3.400(o)(2) (2004).  Accordingly, the Court has 
held that "evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994).  

Once a formal claim for compensation has been allowed, such 
as in this case, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2004); see also 38 C.F.R. 
§ 3.155(a) (2004).  VA has constructive knowledge of 
documents generated by VA medical facilities even if such 
records are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  This constructive notice 
rule is not applicable to decisions rendered prior to the 
issuance of the decision on July 21, 1992.  Damrel v. Brown, 
6 Vet. App. 242 (1992); see also VAOPGCPREC 12-95.  

By rating action in August 1966, service connection was 
granted for lumbosacral strain, evaluated as noncompensable 
from November 6, 1965, the day following discharge from 
active duty.  In February 1972, the RO assigned a 10 percent 
rating, effective on December 10, 1971.  By rating action in 
November 1974, a 20 percent rating was assigned, effective on 
September 26, 1974.  By rating action in March 1981, a 40 
percent rating was assigned, effective on November 2, 1979.  
By rating action in March 1983, the RO reduced the rating for 
the service-connected back disability from 40 percent to 20 
percent, effective on June 1, 1983.  The veteran appealed the 
March 1983 determination.  By decision dated on March 4, 
1985, the Board upheld the RO's decision.  

The appellant herein seeks an effective date earlier than 
July 21, 1994, for the assignment of a 40 percent rating for 
the service-connected degenerative disc disease L4-5 with 
conversion reaction.  

The record includes a January 1985 report of VA examination 
that was received at the RO in February 1985 and was 
apparently not in the record at the time the Board rendered 
its decision in March 1985.  There is no mention of this 
report in the March 1985 Board decision.  The RO issued a 
confirmed rating action in March 1985 that continued the 20 
percent rating for the back disability.  It was noted on the 
rating sheet that a future physical examination would be 
scheduled in January 1988.  A VA examination was conducted in 
January 1988. The appellant submitted a statement dated the 
same day as the examination indicating that his back 
condition had worsened.  

By rating action in January 1988, the RO continued the 20 
percent rating for the service-connected back disability. The 
appellant was notified of that determination and of his 
appellate rights by letter dated in March 1988.  

The appellant submitted a claim for an increased rating for 
his service-connected back disability in July 1994. The claim 
is dated July 21, 1994 and was date-stamped as received by 
the RO on July 28, 1994.

VA outpatient records dated from July 21, 1994 to January 
2002, include a July 21, 1994 VA outpatient record showing 
that the appellant was seen for complaints of back pain, 
which has worsened in the previous few years.  The assessment 
was chronic low back pain.  The evidence of record also 
includes private treatment records dated from April 1988 to 
September 1999 and reports of VA examinations dated in 
February 1995, May 1998, June 1999 and January 2000.  

In January 2001, the Board granted a 40 percent rating for 
the service-connected back disability.  By rating action in 
January 2001, the RO effectuated the Board's decision and 
assigned a 40 percent rating for the back disability, 
effective on June 25, 1994, the date the RO stated the 
increased rating claim had been received.  In a July 2001 
rating decision, the RO corrected the effective date to July 
21, 1994, the date the claim for increase was received.  

The appellant argues that June 1983 is the proper effective 
date for a 40 percent rating for the service-connected back 
disability because his back disability has been as severe as 
it was at the time that the rating was reduced to 20 percent.  
However, there is no legal basis for award of an effective 
date in 1983.  The March 1983 RO decision reduced the award 
for the back disability from 40 percent to 20 percent.  The 
Board upheld that decision in the March 1985 decision.  The 
March 1983 rating decision was subsumed by the Board's 
decision.  38 C.F.R. § 20.1104 (2004).  Reconsideration has 
not been ordered in this case, and the March 1985 Board 
decision is final.  See 38 U.S.C.A. §§ 7103(a) and 7104(a) 
(West 2002).

The RO denied a rating in excess of 20 percent by rating 
action in January 1988.  The appellant was notified of that 
determination and of his appellate rights by letter dated in 
March 1988.  Since the appellant was notified of the January 
1988 decision and he did not appeal, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 3.160 (2004).  

Under the pertinent regulations, the earliest effective date 
that could be assigned for the 40 percent rating for the back 
disability, on the basis of the claim dated on July 21, 1994, 
and received at the RO on July 28, 1994, is July 28, 1993, if 
it could be factually determined that the entitlement existed 
at that date.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2004).  However, the RO has granted 
the appellant an effective date of July 21, 1994, the date of 
the VA outpatient report discussing his back symptomatology.  
There is no medical or other competent evidence showing that 
it was factually ascertainable, in the year prior to July 28, 
1994, that a 40 percent rating was warranted for the back 
disability, with the possible exception of the VA outpatient 
report of July 21, 1994.  There is no medical evidence dated 
between the February 1988 VA examination report and the July 
21, 1994 VA outpatient report regarding the back disability.  
Therefore, an effective date earlier than July 21, 1994, is 
not warranted.  

A preponderance of the evidence is against the claim, and the 
benefit of the doubt is not for application. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)),; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions 
concerning the effective date to be assigned were made after 
November 9, 2000, the date the VCAA was enacted.  

This claim arose from the appellant's March 2001 notice of 
disagreement with the effective date assigned by the RO's 
January 2001 rating action.  The RO informed the appellant of 
the criteria for an earlier effective date in the statement 
of the case in April 2001 and a supplemental statement of the 
case in July 2001, which notified the appellant of the facts 
considered, the applicable law, and the lack of any claim for 
increase filed between April 1988 and July 28, 1994.  These 
documents listed the evidence considered, the legal criteria 
for evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby again informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  He was further advised that an 
earlier effective date could not be established, as he had 
already been granted benefits prior to the date of his claim.  
In July 2001, the appellant testified at a hearing at the RO.  

After the Court vacated the Board's November 2002 decision, 
VA provided the appellant with a September 2003 letter.  In 
response to the Board's remand of January 2004, the RO issued 
a February 2004 letter. These letters discussed the evidence 
of record, the information or evidence VA would be 
responsible for obtaining, and the information and evidence 
he should provide.  These letters also discussed the 
assistance VA could provide him if necessary.  In January 
2005, the RO sent the appellant a supplemental statement of 
the case that listed the evidence considered, the legal 
criteria for evaluating the claim, and the analysis of the 
facts as applied to those criteria, thereby again informing 
the appellant of the information and evidence necessary to 
substantiate the claim.  By a February 2005 statement, the 
appellant informed VA he had provided all information he had 
to satisfy his appeal.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified the sources of his treatment for a 
and records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA' s or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio, 16 Vet. App. at 187.  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
evidence of record includes the service medical records, VA 
and private treatment records, VA examinations, and documents 
received on multiple occasions from the appellant and his 
representative.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  It 
appears that all evidence identified by the appellant 
relative to the claims have been obtained and associated with 
the claims folder.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  




	(CONTINUED ON NEXT PAGE)





ORDER

An effective date earlier than July 21, 1994, for the award 
of a 40 percent rating for degenerative disc disease L4-5 
with conversion reaction is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


